

114 S1318 RS: Nuclear Terrorism Conventions Implementation and Safety of Maritime Navigation Act of 2015
U.S. Senate
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 326114th CONGRESS1st SessionS. 1318IN THE SENATE OF THE UNITED STATESMay 13, 2015Mr. Grassley (for himself and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryDecember 15, 2015Reported by Mr. Grassley, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 18, United States Code, to provide for protection of maritime navigation and
			 prevention of nuclear terrorism, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nuclear Terrorism Conventions Implementation and Safety of Maritime Navigation Act of 2015. 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.TITLE I—Safety of Maritime NavigationSec. 101. Violence against maritime navigation.Sec. 102. Violence against maritime fixed platforms.Sec. 103. Wiretap predicates.TITLE II—Prevention of Nuclear TerrorismSec. 201. Acts of nuclear terrorism.Sec. 202. Prohibited transactions involving nuclear materials.Sec. 203. Ancillary measures.
		ISafety of Maritime Navigation
 101.Violence against maritime navigationSection 2280 of title 18, United States Code, is amended— (1)in the section heading, by inserting and maritime transport involving weapons of mass destruction after navigation;
 (2)in subsection (a)— (A)in paragraph (1)—
 (i)by striking A person and inserting Subject to the exceptions listed in subsection (d), a person; (ii)by redesignating subparagraphs (G) and (H) as subparagraphs (J) and (K), respectively;
 (iii)by inserting after subparagraph (F) the following:  (G)when the purpose of the act, by its nature or context, is to intimidate a population, or to compel a government or an international organization to do or to abstain from doing any act—
 (i)uses against or on a ship or discharges from a ship any explosive or radioactive material, biological, chemical, or nuclear weapon or other nuclear explosive device in a manner that causes or is likely to cause death to any person or serious injury or damage;
 (ii)discharges from a ship oil, liquefied natural gas, or other hazardous or noxious substance that is not covered by clause (i), in such quantity or concentration that causes or is likely to cause death to any person or serious injury or damage; or
 (iii)uses a ship in a manner that causes death to any person or serious injury or damage; (H)transports on board a ship—
 (i)any explosive or radioactive material, knowing that it is intended to be used to cause, or in a threat to cause, death to any person or serious injury or damage for the purpose of intimidating a population, or compelling a government or an international organization to do or to abstain from doing any act;
 (ii)any biological, chemical, or nuclear weapon or other nuclear explosive device, knowing it to be a biological, chemical, or nuclear weapon or other nuclear explosive device;
 (iii)any source material, special fissionable material, or equipment or material especially designed or prepared for the processing, use, or production of special fissionable material, knowing that it is intended to be used in a nuclear explosive activity or in any other nuclear activity not under safeguards pursuant to an International Atomic Energy Agency comprehensive safeguards agreement, except where—
 (I)such item is transported to or from the territory of, or otherwise under the control of, a Non-Proliferation Treaty State Party; and
 (II)the resulting transfer or receipt (including internal to a country) is not contrary to the obligations under the Non-Proliferation Treaty of the Non-Proliferation Treaty State Party from which, to the territory of which, or otherwise under the control of which such item is transferred;
 (iv)any equipment, materials, or software or related technology that significantly contributes to the design or manufacture of a nuclear weapon or other nuclear explosive device, with the intention that it will be used for such purpose, except where—
 (I)the country to the territory of which or under the control of which such item is transferred is a Nuclear Weapon State Party to the Non-Proliferation Treaty; and
 (II)the resulting transfer or receipt (including internal to a country) is not contrary to the obligations under the Non-Proliferation Treaty of a Non-Proliferation Treaty State Party from which, to the territory of which, or otherwise under the control of which such item is transferred;
 (v)any equipment, materials, or software or related technology that significantly contributes to the delivery of a nuclear weapon or other nuclear explosive device, with the intention that it will be used for such purpose, except where—
 (I)such item is transported to or from the territory of, or otherwise under the control of, a Non-Proliferation Treaty State Party; and
 (II)such item is intended for the delivery system of a nuclear weapon or other nuclear explosive device of a Nuclear Weapon State Party to the Non-Proliferation Treaty; or
 (vi)any equipment, materials, or software or related technology that significantly contributes to the design, manufacture, or delivery of a biological or chemical weapon, with the intention that it will be used for such purpose;
 (I)transports another person on board a ship knowing that the person has committed an act that constitutes an offense under subparagraphs (A) through (H), (J), or (K) or an offense set forth in an applicable treaty, as specified in subsection (g)(1), and intending to assist that person to evade criminal prosecution;;
 (iv)in subparagraph (J), as redesignated, by striking subparagraphs (A) through (F) and inserting subparagraphs (A) through (I), or paragraph (2), to the extent that the offense described in such paragraph pertains to subparagraph (G); and
 (v)in subparagraph (K), as redesignated, by striking subparagraphs (A) through (G) and inserting any of subparagraphs (A) through (G) or subparagraph (J), or conspires to do any act prohibited under any of subparagraphs (A) through (J) or paragraph (2); and
 (B)by amending paragraph (2) to read as follows:  (2)ThreatsA person who threatens, with apparent determination and will to carry the threat into execution—
 (A)to do any act prohibited under subparagraph (B), (C), or (E) of paragraph (1), if the threatened act is likely to endanger the safe navigation of the ship in question; or
 (B)to do any act prohibited under paragraph (1)(G), shall be fined under this title, imprisoned not more than 5 years, or both.; (3)by striking subsection (e);
 (4)by redesignating subsections (b), (c), and (d) as subsections (c), (e), and (f), respectively; (5)by inserting after subsection (a) the following:
					
						(b)Civil forfeiture
 (1)In generalAny real or personal property used or intended to be used to commit or to facilitate the commission of a violation of this section, the gross proceeds of such violation, and any real or personal property traceable to such property or proceeds, shall be subject to forfeiture.
							(2)Applicable procedures
 (A)In generalExcept as provided under subparagraph (B), seizures and forfeitures under this subsection shall be governed by the provisions relating to civil forfeitures set forth in chapter 46.
 (B)Execution of dutiesIn carrying out this subsection, the duties imposed upon the Secretary of the Treasury under the customs laws described in section 981(d) shall be performed by such officers, agents, and other persons as may be designated for that purpose by the Secretary of Homeland Security, the Attorney General, or the Secretary of Defense.;
 (6)in subsection (c)(1)(A), as redesignated— (A)in clause (i), by striking a ship flying the flag of the United States and inserting a vessel of the United States or a vessel subject to the jurisdiction of the United States (as defined in section 70502 of title 46);
 (B)in clause (ii), by inserting , including the territorial seas after in the United States; and (C)in clause (iii), by inserting , by a United States corporation or legal entity, after by a national of the United States;
 (7)by inserting after subsection (c), as redesignated, the following:  (d)ExceptionsThis section shall not apply to—
 (1)activities of armed forces during an armed conflict, as those terms are understood under the law of war, which are governed by that law; or
 (2)activities undertaken by military forces of a state in the exercise of their official duties.; (8)in subsection (e), as redesignated—
 (A)by inserting (except for offenses under subparagraphs (G) through (K) of subsection (a)(1) or under subsection (a)(2) if the predicate is an offense under subparagraphs (G), (H), or (I) of subsection (a)(1)) after subsection (a); and
 (B)by striking section 2(c) and inserting section 13(c); (9)in subsection (f), as redesignated, by striking Article 3 of the Convention for the Suppression of Unlawful Acts Against the Safety of Maritime Navigation may deliver such person to the authorities of a State Party to that Convention and inserting subsection (a) may deliver such person to the authorities of a country that is a party to the Convention for the Suppression of Unlawful Acts Against the Safety of Maritime Navigation, done at Rome March 10, 1988; and
 (10)by adding at the end the following:  (g)DefinitionsIn this section and in section 2281:
 (1)Applicable treatyThe term applicable treaty means— (A)the Convention for the Suppression of Unlawful Seizure of Aircraft, done at The Hague December 16, 1970;
 (B)the Convention for the Suppression of Unlawful Acts against the Safety of Civil Aviation, done at Montreal September 23, 1971;
 (C)the Convention on the Prevention and Punishment of Crimes against Internationally Protected Persons, including Diplomatic Agents, adopted by the General Assembly of the United Nations December 14, 1973;
 (D)International Convention against the Taking of Hostages, adopted by the General Assembly of the United Nations December 17, 1979;
 (E)the Convention on the Physical Protection of Nuclear Material, done at Vienna October 26, 1979; (F)the Protocol for the Suppression of Unlawful Acts of Violence at Airports Serving International Civil Aviation, supplementary to the Convention for the Suppression of Unlawful Acts against the Safety of Civil Aviation, done at Montreal February 24, 1988;
 (G)the Protocol for the Suppression of Unlawful Acts against the Safety of Fixed Platforms Located on the Continental Shelf, done at Rome March 10, 1988;
 (H)International Convention for the Suppression of Terrorist Bombings, adopted by the General Assembly of the United Nations December 15, 1997; and
 (I)International Convention for the Suppression of the Financing of Terrorism, adopted by the General Assembly of the United Nations December 9, 1999.
 (2)Armed conflictThe term armed conflict does not include internal disturbances and tensions, such as riots, isolated and sporadic acts of violence, and other acts of a similar nature.
 (3)Biological weaponThe term biological weapon means— (A)microbial or other biological agents, or toxins whatever their origin or method of production, of types and in quantities that have no justification for prophylactic, protective, or other peaceful purposes; or
 (B)weapons, equipment, or means of delivery designed to use such agents or toxins for hostile purposes or in armed conflict.
 (4)Chemical weaponThe term chemical weapon means, together or separately— (A)toxic chemicals and their precursors, except where intended for—
 (i)industrial, agricultural, research, medical, pharmaceutical, or other peaceful purposes; (ii)protective purposes, namely those purposes directly related to protection against toxic chemicals and to protection against chemical weapons;
 (iii)military purposes not connected with the use of chemical weapons and not dependent on the use of the toxic properties of chemicals as a method of warfare; or
 (iv)law enforcement, including domestic riot control purposes, as long as the types and quantities are consistent with such purposes;(B)munitions and devices, specifically designed to cause death or other harm through the toxic properties of those toxic chemicals specified in subparagraph (A), which would be released as a result of the employment of such munitions and devices; and
 (C)any equipment specifically designed for use directly in connection with the employment of munitions and devices specified in subparagraph (B).
 (5)Covered shipThe term covered ship means a ship that is navigating or is scheduled to navigate into, through or from waters beyond the outer limit of the territorial sea of a single country or a lateral limit of that country’s territorial sea with an adjacent country.
 (6)Explosive materialsThe term explosive materials has the meaning given the term in section 841(c) and includes an explosive (as defined in section 844(j)).
 (7)Infrastructure facilityThe term infrastructure facility has the meaning given the term in section 2332f(e)(5). (8)International organizationThe term international organization has the meaning given the term in section 831(f)(3).
 (9)Military forces of a stateThe term military forces of a state means the armed forces of a state which are organized, trained, and equipped under its internal law for the primary purpose of national defense or security, and persons acting in support of those armed forces who are under their formal command, control, and responsibility.
 (10)National of the united statesThe term national of the United States has the meaning given the term in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)).
 (11)Non-proliferation treatyThe term Non-Proliferation Treaty means the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968.
 (12)Non-proliferation treaty state partyThe term Non-Proliferation Treaty State Party means any State Party to the Non-Proliferation Treaty, to include Taiwan, which shall be considered to have the obligations under the Non-Proliferation Treaty of a party to that treaty other than a Nuclear Weapon State Party to the Non-Proliferation Treaty.
 (13)Nuclear weapon state party to the non-proliferation treatyThe term Nuclear Weapon State Party to the Non-Proliferation Treaty means a State Party to the Non-Proliferation Treaty that is a nuclear-weapon State, as that term is defined in Article IX(3) of the Non-Proliferation Treaty.
 (14)Place of public useThe term place of public use has the meaning given the term in section 2332f(e)(6). (15)PrecursorThe term precursor has the meaning given the term in section 229F(6)(A).
 (16)Public transportation systemThe term public transportation system has the meaning given the term in section 2332f(e)(7). (17)Serious injury or damageThe term serious injury or damage means—
 (A)serious bodily injury; (B)extensive destruction of a place of public use, State or government facility, infrastructure facility, or public transportation system, resulting in major economic loss; or
 (C)substantial damage to the environment, including air, soil, water, fauna, or flora. (18)ShipThe term ship—
 (A)means a vessel of any type whatsoever that is not permanently attached to the sea-bed, including dynamically supported craft, submersibles, or any other floating craft; and
 (B)does not include a warship, a ship owned or operated by a government when being used as a naval auxiliary or for customs or police purposes, or a ship which has been withdrawn from navigation or laid up.
 (19)Source material; special fissionable materialThe terms source material and special fissionable material have the meanings given the terms in the International Atomic Energy Agency Statute, done at New York October 26, 1956.
 (20)Territorial sea of the united statesThe term territorial sea of the United States means all waters extending seaward to 12 nautical miles from the baselines of the United States, as determined in accordance with international law.
 (21)Toxic chemicalThe term toxic chemical has the meaning given the term in section 229F(8)(A). (22)TransportThe term transport means to initiate, arrange or exercise effective control, including decisionmaking authority, over the movement of a person or item.
 (23)United statesThe term United States, when used in a geographical sense, includes the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and all territories and possessions of the United States..
 102.Violence against maritime fixed platformsSection 2281 of title 18, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively;
 (ii)by inserting after subparagraph (D) the following:  (E)when the purpose of the act, by its nature or context, is to intimidate a population, or to compel a government or an international organization to do or to abstain from doing any act—
 (i)uses against or on a fixed platform or discharges from a fixed platform any explosive or radioactive material, biological, chemical, or nuclear weapon in a manner that causes or is likely to cause death or serious injury or damage; or
 (ii)discharges from a fixed platform oil, liquefied natural gas, or another hazardous or noxious substance that is not referred to in clause (i), in such quantity or concentration that causes or is likely to cause death or serious injury or damage;;
 (iii)in subparagraph (F), as redesignated, by striking (D) and inserting (E); and (iv)in subparagraph (G), as redesignated, by striking (E) and inserting (F); and
 (B)by amending paragraph (2) to read as follows:  (2)Threat to safetyA person who threatens, with apparent determination and will to carry the threat into execution, to do any act prohibited under subparagraph (B) or (C) of paragraph (1), if the threatened act is likely to endanger the safety of the fixed platform, or to do any act prohibited under paragraph (1)(E), shall be fined under this title, imprisoned not more than 5 years, or both.;
 (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; (3)by inserting after subsection (b) the following:
					
 (c)ExceptionsThis section shall not apply to— (1)activities of armed forces during an armed conflict, as those terms are understood under the law of war, which are governed by that law; or
 (2)activities undertaken by military forces of a state in the exercise of their official duties.; (4)in subsection (d), as redesignated—
 (A)by inserting (except for offenses under subparagraphs (E) through (G) of subsection (a)(1) or under subsection (a)(2) if the predicate is an offense under subsection (a)(1)(E)) after subsection (a); and
 (B)by striking section 2(c) and inserting section 13(c); and (5)in subsection (e), as redesignated—
 (A)by striking Sea. and inserting Sea; and; and (B)by striking national of the United States and all that follows.
 103.Wiretap predicatesSection 2516(1) of title 18, United States Code, is amended— (1)in subparagraph (p), by striking or at the end; and
 (2)in subparagraph (q), by inserting , section 2280 or 2281 (relating to maritime safety), after weapons). IIPrevention of Nuclear Terrorism 201.Acts of nuclear terrorism (a)In generalChapter 113B of title 18, United States Code, is amended by adding after section 2332h the following:
					
						2332i.Acts of nuclear terrorism
							(a)Offenses
 (1)In generalAny person who knowingly and unlawfully— (A)possesses radioactive material or makes or possesses a device—
 (i)with the intent to cause death or serious bodily injury; or (ii)with the intent to cause substantial damage to property or the environment; or
 (B)uses in any way radioactive material or a device, or uses or damages or interferes with the operation of a nuclear facility in a manner that causes the release of or increases the risk of the release of radioactive material, or causes radioactive contamination or exposure to radiation—
 (i)with the intent to cause death or serious bodily injury or with the knowledge that such act is likely to cause death or serious bodily injury;
 (ii)with the intent to cause substantial damage to property or the environment or with the knowledge that such act is likely to cause substantial damage to property or the environment; or
 (iii)with the intent to compel a person, an international organization, or a country to do or refrain from doing an act,
 shall be punished as prescribed in subsection (c).(2)ThreatsWhoever, under circumstances in which the threat may reasonably be believed, threatens to commit an offense under paragraph (1) shall be punished as prescribed in subsection (c). Whoever demands possession of or access to radioactive material, a device or a nuclear facility by threat or by use of force shall be punished as prescribed in subsection (c).
 (3)Attempts and conspiraciesAny person who attempts to commit an offense described in paragraph (1) or conspires to commit an offense described in paragraph (1) or (2) shall be punished as prescribed in subsection (c).
 (b)JurisdictionConduct prohibited under subsection (a) is within the jurisdiction of the United States if— (1)the prohibited conduct takes place in the United States or the special aircraft jurisdiction of the United States;
 (2)the prohibited conduct takes place outside of the United States and— (A)is committed by a national of the United States, a United States corporation or legal entity, or a stateless person whose habitual residence is in the United States;
 (B)is committed on board a vessel of the United States or a vessel subject to the jurisdiction of the United States (as defined in section 70502 of title 46) or on board an aircraft that is registered under United States law, at the time the offense is committed; or
 (C)is committed in an attempt to compel the United States to do or abstain from doing any act, or constitutes a threat directed at the United States;
 (3)the prohibited conduct takes place outside of the United States and a victim or an intended victim is a national of the United States or a United States corporation or legal entity, or the offense is committed against any state or government facility of the United States; or
 (4)a perpetrator of the prohibited conduct is found in the United States. (c)PenaltiesAny person who violates this section shall be punished as provided under section 2332a(a).
 (d)NonapplicabilityThis section does not apply to— (1)activities of armed forces during an armed conflict, as those terms are understood under the law of war, which are governed by that law; or
 (2)activities undertaken by military forces of a state in the exercise of their official duties. (e)DefinitionsIn this section:
 (1)Armed conflictThe term armed conflict has the meaning given the term in section 2332f(e)(11). (2)DeviceThe term device means—
 (A)any nuclear explosive device; or (B)any radioactive material dispersal or radiation-emitting device that may, owing to its radiological properties, cause death, serious bodily injury, or substantial damage to property or the environment.
 (3)International organizationThe term international organization has the meaning given the term in section 831(f)(3). (4)Military forces of a stateThe term military forces of a state means the armed forces of a country that are organized, trained and equipped under its internal law for the primary purpose of national defense or security and persons acting in support of those armed forces who are under their formal command, control and responsibility.
 (5)National of the united statesThe term national of the United States has the meaning given the term in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)).
 (6)Nuclear facilityThe term nuclear facility means— (A)any nuclear reactor, including reactors on vessels, vehicles, aircraft or space objects for use as an energy source in order to propel such vessels, vehicles, aircraft or space objects or for any other purpose;
 (B)any plant or conveyance being used for the production, storage, processing or transport of radioactive material; or
 (C)a facility (including associated buildings and equipment) in which nuclear material is produced, processed, used, handled, stored or disposed of, if damage to or interference with such facility could lead to the release of significant amounts of radiation or radioactive material.
 (7)Nuclear materialThe term nuclear material has the meaning given the term in section 831(f)(1). (8)Radioactive materialThe term radioactive material means nuclear material and other radioactive substances that contain nuclides that undergo spontaneous disintegration (a process accompanied by emission of one or more types of ionizing radiation, such as alpha-, beta-, neutron particles and gamma rays) and that may, owing to their radiological or fissile properties, cause death, serious bodily injury or substantial damage to property or to the environment.
 (9)Serious bodily injuryThe term serious bodily injury has the meaning given the term in section 831(f)(4). (10)StateThe term state has the meaning given the term under international law, and includes all political subdivisions of the state.
 (11)State or government facilityThe term state or government facility has the meaning given the term in section 2332f(e)(3). (12)United states corporation or legal entityThe term United States corporation or legal entity means any corporation or other entity organized under the laws of the United States or any State, Commonwealth, territory, possession or district of the United States.
 (13)VesselThe term vessel has the meaning given the term in section 1502(19) of title 33. (14)Vessel of the united statesThe term vessel of the United States has the meaning given the term in section 70502 of title 46..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 113B of title 18, United States Code, is amended by inserting after section 2332h the following:
					2332i. Acts of nuclear terrorism..
 (c)DisclaimerNothing contained in this section is intended to affect the applicability of any other Federal or State law that might pertain to the underlying conduct.
 202.Prohibited transactions involving nuclear materialsSection 831 of title 18, United States Code, is amended— (1)in subsection (a)—
 (A)by redesignating paragraphs (3) through (8) as paragraphs (4) through (9), respectively; (B)by inserting after paragraph (2) the following:
						
 (3)without lawful authority, intentionally carries, sends or moves nuclear material into or out of a country;;
 (C)in paragraph (8), as redesignated, by striking an offense under paragraph (1), (2), (3), or (4) and inserting any act prohibited under paragraphs (1) through (5); and (D)in paragraph (9), as redesignated, by striking an offense under paragraph (1), (2), (3), or (4) and inserting any act prohibited under paragraphs (1) through (7);
 (2)in subsection (b)— (A)in paragraph (1), by striking (7) and inserting (8); and
 (B)in paragraph (2), by striking (8) and inserting (9); (3)in subsection (c)—
 (A)in subparagraph (2)(A), by inserting or a stateless person whose habitual residence is in the United States after United States; (B)in paragraph (4), by striking or at the end; and
 (C)by striking paragraph (5) and inserting the following:  (5)the offense is committed outside the United States and against any state or government facility of the United States;
 (6)the offense is committed on board— (A)a vessel of the United States or a vessel subject to the jurisdiction of the United States (as defined in section 70502 of title 46); or
 (B)an aircraft that is registered under United States law at the time the offense is committed; or (7)the offense is committed in an attempt to compel the United States to do or abstain from doing any act, or constitutes a threat directed at the United States.;
 (4)by redesignating subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively; (5)by inserting after subsection (c) the following:
					
 (d)NonapplicabilityThis section shall not apply to— (1)activities of armed forces during an armed conflict, as those terms are understood under the law of war, which are governed by that law; or
 (2)activities undertaken by military forces of a state in the exercise of their official duties.; and (6)in subsection (g), as redesignated—
 (A)by redesignating paragraphs (1), (2), (4), (5), (6), and (7) as paragraphs (7), (6), (8), (2), (5), and (11), respectively;
 (B)by inserting before paragraph (2), as redesignated, the following:  (1)the term armed conflict has the meaning given the term in section 2332f(e)(11);;
 (C)by inserting after paragraph (3) the following:  (4)the term military forces of a state means the armed forces of a country that are organized, trained and equipped under its internal law for the primary purpose of national defense or security and persons acting in support of those armed forces who are under their formal command, control and responsibility;;
 (D)in paragraph (5), as redesignated, by striking and at the end; (E)by inserting after paragraph (8), as redesignated, the following:
						
 (9)the term state has the meaning given the term under international law, and includes all political subdivisions thereof;
 (10)the term state or government facility has the meaning given the term in section 2332f(e)(3);;  (F)in paragraph (11), as redesignated, by striking the period at the end and inserting ; and; and
 (G)by adding at the end the following:  (12)the term vessel of the United States has the meaning given the term in section 70502 of title 46..
					203.Ancillary measures
 (a)Federal crime of terrorismSection 2332b(g)(5)(B)(i) of title 18, United States Code, is amended by inserting 2332i (relating to acts of nuclear terrorism), after 2332h (relating to radiological dispersal devices),. (b)Providing material support to terrorists predicateSection 2339A(a) of title 18, United States Code, is amended by inserting 2332i, after 2332f,.
 (c)Wiretap predicatesSection 2516(1)(q) of title 18, United States Code, as amended by section 103 of this Act, is further amended by inserting , 2332i, after 2332h.
	
 1.Short titleThis Act may be cited as the Nuclear Terrorism Conventions Implementation and Safety of Maritime Navigation Act of 2015. 2.Penalties for maritime offenses (a)Penalties for violence against maritime navigationSection 2280a(a)(1) of title 18, United States Code, is amended, in the undesignated matter following subparagraph (E), by inserting punished by death or before imprisoned for any term.
 (b)Penalties for offenses against maritime fixed platformsSection 2281a(a)(1) of such title is amended, in the undesignated matter following subparagraph (C), by inserting punished by death or before imprisoned for any term.
 3.Penalties for acts of nuclear terrorismSection 2332i(c) of title 18, United States Code, is amended to read as follows:  (c)PenaltiesAny person who violates this section shall be punished as provided under section 2332a(a)..
		4.Providing material support to terrorists predicates
 (a)Maritime offensesSection 2339A(a) of title 18, United States Code, is amended— (1)by inserting 2280a, after 2280,; and
 (2)by inserting 2281a, after 2281,. (b)Acts of nuclear terrorismSection 2339A(a) of such title, as amended by subsection (a), is further amended by inserting 2332i, after 2332f,.
			5.Wiretap authorization predicates
 (a)Maritime offensesSection 2516(1) of title 18, United States Code, is amended— (1)in paragraph (p), by striking or at the end; and
 (2)in paragraph (q), by inserting , section 2280, 2280a, 2281, or 2281a (relating to maritime safety), after weapons). (b)Acts of nuclear terrorismSection 2516(1)(q) of such title, as amended by subsection (a)(2), is further amended by inserting , 2332i, after 2332h.
 6.Sense of the SenateIt is the sense of the Senate that— (1)the United States must not bar individuals from entering into the United States based on their religion, as such action would be contrary to the fundamental principles on which this Nation was founded; and
 (2)the individual right of the American people to keep and bear arms, as recognized by the Second Amendment to the Constitution of the United States, as incorporated by the Fourteenth Amendment to the States, and as interpreted by the Supreme Court of the United States in District of Columbia v. Heller and McDonald v. Chicago, is among those fundamental rights necessary to our system of ordered liberty and deeply rooted in this Nation’s history and tradition, such that any violation of this precious right would be contrary to the fundamental principles upon which this Nation was founded.December 15, 2015Reported with an amendment